
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Meeks of New York
			 (for himself, Ms. Berkley,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Ms. Corrine Brown of Florida,
			 Mr. Burton of Indiana,
			 Mr. Butterfield,
			 Mr. Capuano,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Clay, Mr. Clyburn, Mr.
			 Cummings, Mr. Davis of
			 Illinois, Ms. Edwards of
			 Maryland, Mr. Ellison,
			 Mr. Al Green of Texas,
			 Mr. Holt, Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Nadler of New York,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Scott of Virginia,
			 Mr. Scott of Georgia,
			 Mr. Serrano,
			 Mr. Towns,
			 Mr. Watt, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing that the occurrence of prostate
		  cancer in African-American men has reached epidemic proportions and urging
		  Federal agencies to address that health crisis by designating additional funds
		  for research, education, awareness outreach, and early
		  detection.
	
	
		Whereas the incidence of prostate cancer in
			 African-American men is 60 percent higher than in any other racial or ethnic
			 group in the United States;
		Whereas African-American men have the highest mortality
			 rate of any ethnic and racial group in the United States, dying at a rate that
			 is 140 percent higher than other ethnic and racial groups;
		Whereas that rate of mortality represents the largest
			 disparity of mortality rates in any of the major cancers;
		Whereas prostate cancer can be cured with early detection
			 and the proper treatment, regardless of the ethnic or racial group of the
			 cancer patient;
		Whereas African-Americans are more likely to be diagnosed
			 earlier in age and at a later stage of cancer progression than all other ethnic
			 and racial groups, thereby leading to lower cure rates and lower chances of
			 survival; and
		Whereas, according to a recent paper published in the
			 Proceedings of the National Academy of Sciences, researchers from the Dana
			 Farber Cancer Institute and Harvard Medical School have discovered a variant of
			 a small segment of the human genome that accounts for the higher risk of
			 prostate cancer in African-American men: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 prostate cancer has created a health crisis for African-American men;
			 and
			(2)urges Federal
			 agencies to designate additional funds for—
				(A)research to
			 address and attempt to end such health crisis; and
				(B)efforts relating
			 to education, awareness, and early detection at the grassroots levels to end
			 such health crisis.
				
